Title: From George Washington to George Clinton, 8 December 1784
From: Washington, George
To: Clinton, George



Dear Sir,
Mount Vernon 8th Decr 1784.

When the Marqs de la Fayette left this place, he expected to embark abt the 14th or 15th Instt on board the Nymph frigate, at New York, for France. Therefore, as this event may have taken place before this letter gets that far, I take the liberty of putting the enclosed packet under cover to you, with a request, if he should have Sailed to forward it by the first French Packet which follows.
In looking into Millers Gardeners Dictionary, I find, besides transplanting, that the Pine-tree and evergreens of all kinds, are to be raised from the Seed. As this may be an easier way of helping me to the balm of Gilead—Spruce—White pine—or Hemlock, than by Stocks. I would thank your Excellency when it may be convenient (if not too late in the Season for it) to forward me some of these Seeds—especially the first, extracted from the Cone, & put in Sand—a thimbleful or two of each would suffice, & this might, at any time, come by the Stage—first to the care of Colo. Biddle in Philadelphia—who would forward it to me. Mrs Washington joins me in best wishes for Mrs Clinton, yourself & all the family—With great truth & sincerity I am—Dr Sir Yr Most Obedt & Affecte Servt

Go: Washington

